CHESLOCK, J,
I. FINDINGS OF FACT
(1) J.M.D. was bom on September 20,1990 and resides with her biological mother, Marie Deresky, at 145 Lower Lake View Drive, East Stroudsburg, Monroe County, Pennsylvania.
(2) Kenneth Paul Hilliard is an adult citizen of Pennsylvania and currently resides at Albion Correction Facility, Albion, Pennsylvania.
(3) Beginning in September 2001 and lasting through March 2004, Hilliard engaged in unwanted sexual activity with the minor J.M.D.
(4) On September 10,2004, Hilliard was convicted by a jury of his peers of rape by forcible compulsion, rape of a child, involuntary deviate sexual intercourse by forcible compulsion, involuntary deviate sexual inter*144course with a child less than 16 years of age, statutory sexual assault, aggravated indecent assault without consent, aggravated indecent assault by forcible compulsion, aggravated indecent assault with a child less than 13 years of age, aggravated indecent assault with a child less than 16 years of age and corruption of minors.
(5) On January 3,2006 Hilliard was sentenced by this court to serve for a period of not less than 12 1/2 years nor more than 25 years.
(6) On November 4, 2004, plaintiffs, Marie Deresky, individually and as parent and natural guardian of minor, J.M.D., commenced this civil action for damages against Hilliard.
(7) A non-jury trial in this matter was held before the court on January 25, 2007.
(8) Hilliard did not attend the non-jury trial.
(9) The conduct of Hilliard was wanton, willful and outrageous.
(10) Hilliard’s liability in this matter was found on the basis of the transcripts dated September 9 and 10, 2004 as well as his failure to appear and defend at the non-jury trial.
(11) Marie Deresky testified regarding the physical and emotional distress suffered by her daughter at the hands of Hilliard.
(12) J.M.D. has suffered loss of enjoyment, public humiliation and loss of happiness and life’s pleasures as a result of Hilliard’s actions.
II. DISCUSSION
At trial, the testimony of Marie Deresky and J.M.D. was offered in support of their request for damages *145against Hilliard. We find that plaintiffs are entitled to damages against Hilliard in the amount of $250,000 for negligent infliction of emotional distress, battery and negligence.
III. CONCLUSIONS OF LAW
(1) Plaintiffs are entitled to an award of damages for negligent infliction of emotional distress, battery and negligence in the amount of $250,000 against Hilliard.
(2) Plaintiffs, having submitted evidence meeting the requirements articulated by the Pennsylvania Supreme Court in Martin v. Johns-Manville Corporation, 508 Pa. 154, 494 A.2d 1088 (1985) for the award of punitive damages, plaintiffs are entitled to an award of $500,000 in punitive damages against Hilliard.
VERDICT
And now, February 5, 2006, the court finds in favor of plaintiffs, Marie Deresky, individually and as parent and natural guardian of minor, J.M.D., and against defendant, Kenneth Paul Hilliard, for compensatory damages in the amount of $250,000 and for punitive damages in favor of plaintiff, Marie Deresky, individually and as parent and natural guardian of minor, J.M.D., in the amount of $500,000.